STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
DAVID T. MOUNTS,                                                                 March 22, 2016
Claimant Below, Petitioner                                                    RORY L. PERRY II, CLERK

                                                                            SUPREME COURT OF APPEALS

                                                                                OF WEST VIRGINIA


vs.)   No. 15-0274 (BOR Appeal No. 2049300)
                   (Claim No. 2010110128)


PRESTON MEMORIAL HOSPITAL CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner David T. Mounts, by John Robert Weaver, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Preston Memorial Hospital
Corporation, by James Heslep, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 26, 2015, in
which the Board affirmed a February 26, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s March 12, 2012,
decision granting Mr. Mounts a 5% permanent partial disability award. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Mounts worked for Preston Memorial Hospital Corporation when he strained his low
back on October 3, 2009. Three independent medical evaluations were performed on Mr.
Mounts. First, Jerry W. Scott, M.D., found that Mr. Mounts has 5% impairment. On March 12,
2012, the claims administrator granted Mr. Mounts a 5% permanent partial disability award
based on the report of Dr. Scott. Second, Bruce Guberman, M.D., recommended Mr. Mounts
receive an additional 3% permanent partial disability award for this injury. Lastly, Prasadarao B.
                                                1
Mukkamala, M.D., opined that Mr. Mounts has 5% impairment for this injury. Mr. Mounts is
currently requesting an additional 3% permanent partial disability award for a total of 8%.

        The Office of Judges affirmed the claims administrator’s decision and found that Mr.
Mounts was correctly awarded a 5% permanent partial disability award. On appeal, Mr. Mounts
disagrees and asserts that Dr. Guberman conducted the most thorough evaluation. Therefore, Mr.
Mounts argues that he is entitled to an additional 3% permanent partial disability award for a
total of 8%. Preston Memorial Hospital maintains that Mr. Mounts has failed to show the Board
of Review committed an error in its Order and that the Board of Review and the Office of Judges
properly granted Mr. Mounts a 5% permanent partial disability award.

        The Office of Judges noted that three independent medical evaluations were performed
and that both Dr. Mukkamala and Dr. Scott concur that Mr. Mounts has 5% impairment. The
Office of Judges stated that neither Dr. Scott nor Dr. Mukkamala was able to approximate the
range of motion deficits in Dr. Guberman’s report. Therefore, the Office of Judges found Dr.
Mukkamala’s and Dr. Scott’s reports were the most credible and preponderant evidence and thus
affirmed the claims administrator’s decision awarding Mr. Mounts a 5% permanent partial
disability award.

       This Court agrees with the conclusions of the Board of Review and the findings of the
Office of Judges. Dr. Mukkamala and Dr. Scott both found that Mr. Mounts had 5% impairment,
and both of their reports are credible and reliable. Therefore, this Court finds that Mr. Mounts
was properly awarded a 5% permanent partial disability award.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: March 22, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman



                                                2